 

ARC Group Worldwide 8-K [arc-8k_040714.htm]

 

Exhibit 10.31

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

ARC GROUP WORLDWIDE, INC.,

as the Parent

 

and

 

Advanced Forming Technology, Inc.,
ARC WIRELESS, INC.,
FLOMET LLC,
GENERAL FLANGE & FORGE LLC,
TEKNA SEAL LLC, and
3D MATERIAL TECHNOLOGIES, LLC
 

and

 

their respective Subsidiaries

 

in favor of

 

RBS CITIZENS, N.A.,
as Administrative Agent
and Collateral Agent

 

Dated as of April 7, 2014

 



 

 



 

TABLE OF CONTENTS

 

SECTION 1. DEFINED TERMS 1 1.1 Definitions 1 1.2 Other Definitional Provisions 6
SECTION 2. GUARANTEE 6 2.1 Guarantee 6 2.2 Right of Contribution 7 2.3 No
Subrogation 7 2.4 Amendments, etc. with respect to the Borrower Obligations 7
2.5 Guarantee Absolute and Unconditional 8 2.6 Reinstatement 8 2.7 Payments 8
2.8 Keepwell 9 SECTION 3. GRANT OF SECURITY INTEREST 9 3.1 Grant 9 3.2 Filings
10 SECTION 4. REPRESENTATIONS AND WARRANTIES 10 4.1 Title; No Other Liens 10 4.2
Perfected First Priority Liens 10 4.3 Jurisdiction of Organization; Chief
Executive Office 11 4.4 Inventory and Equipment 11 4.5 Farm Products 11 4.6
Investment Property 11 4.7 Receivables 11 4.8 Intellectual Property 12 4.9
Commercial Tort Claims 12 4.10 Excluded Property 12 4.10 Excluded Property 12
SECTION 5. COVENANTS 13 5.1 Issuer Covenants 13 5.2 Payment of Obligations 13
5.3 Maintenance of Perfected Security Interest; Further Documentation 13 5.4
Changes in Locations, Name, etc. 14 5.5 Notices 14 5.6 Investment Property 14
5.7 Receivables 15 5.8 Intellectual Property 15 5.9 Compliance with Credit
Agreement 16 5.10 Commercial Tort Claims 16 5.12 Other Actions 17 SECTION 6.
REMEDIAL PROVISIONS 18 6.1 Certain Matters Relating to Receivables 18 6.2
Communications with Obligors; Grantors Remain Liable 19 6.3 Pledged Equity 19
6.4 Proceeds to be Turned Over To Administrative Agent 20 6.5 Application of
Proceeds 20 6.6 Code and Other Remedies 20 6.7 Deficiency 21 SECTION 7. THE
ADMINISTRATIVE AGENT 21 7.1 Administrative Agent’s Appointment as
Attorney-in-Fact, etc. 21 7.2 Duty of Administrative Agent 22 7.3 Authorization
of Financing Statements 23 7.4 Authority of Administrative Agent 23

  

 

 



 

SECTION 8. MISCELLANEOUS 23 8.1 Amendments in Writing 23 8.2 Notices 23 8.3 No
Waiver by Course of Conduct; Cumulative Remedies 23 8.4 Enforcement Expenses;
Indemnification 23 8.5 Successors and Assigns 24 8.6 Set-Off 24 8.7 Counterparts
24 8.8 Severability 24 8.9 Section Headings 25 8.10 Integration 25 8.11
GOVERNING LAW 25 8.12 Submission To Jurisdiction; Waivers 25 8.13
Acknowledgements 25 8.14 Additional Grantors 26 8.15 Releases 26 8.16 WAIVER OF
JURY TRIAL 26

 

Schedules         1 Notice Addresses of Guarantors   2 Description of Investment
Property   3 Filings and Other Actions Required to Perfect Security Interests  
4 Jurisdiction of Organization, etc.   5 Locations of Inventory and Equipment  
6 Deposit Accounts, Securities Accounts and Commodity Accounts   7 Receivables
Due from Governmental Authorities   8 Copyrights; Patents; Trademarks   9
Commercial Tort Claims         Exhibits           A Form of Copyright Security
Agreement   B Form of Patent Security Agreement   C Form of Trademark Security
Agreement         Annex 1 - Form of Guarantee and Collateral Agreement
Supplement  

 



- ii -

 

 

 GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of April 7, 2014, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of RBS CITIZENS, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (together, for purposes of
this Agreement, the “Lenders”) from time to time parties to the Credit
Agreement, dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among ARC GROUP WORLDWIDE,
INC., a Utah corporation (the “Parent”), Advanced Forming Technology, Inc., a
Colorado corporation (“AFT”), ARC WIRELESS, INC., a Delaware corporation
(“Wireless”), FLOMET LLC, a Delaware limited liability company (“Flomet”),
GENERAL FLANGE & FORGE LLC, a Delaware limited liability company (“General
Flange”), TEKNA SEAL LLC, a Florida limited liability company (“TeknaSeal”), 3D
MATERIAL TECHNOLOGIES, LLC, a Delaware limited liability company (“3D Material”
and together with AFT, Wireless, Flomet, General Flange and TeknaSeal, each a
“Borrower” and, collectively the “Borrowers”), the Lenders and the
Administrative Agent and as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement).

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrowers and the Parent are members of an affiliated group of
companies that includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Lenders.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
and maintain their respective extensions of credit to the Borrowers thereunder
and to enter into or provide (or for their Affiliates to enter into or provide)
Secured Hedge Agreements and Cash Management Services to the Borrowers and other
Loan Parties, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1. DEFINED TERMS

 

1.1           Definitions. (a) Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Commodity Account, Commodity Contract, Commodity Intermediary,
Documents, Electronic Chattel Paper, Entitlement Order, Equipment, Farm
Products, Financial Asset, Fixtures, General Intangibles, Goods, Instruments (as
defined in Article 9 of the New York UCC), Inventory, Letter-of-Credit Rights,
Letters of Credit, Money, Payment Intangibles, Records, Registered Organization,
Securities Account, Security, Security Entitlement, Supporting Obligations and
Tangible Chattel Paper.

 



 

 

 

(b)           The following terms shall have the following meanings:

 

“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations” means, with respect to each Borrower, all Obligations of
such Borrower.

 

“Cash Collateral Account” shall mean any account established and maintained in
accordance with the provisions of Section 2.13 or 8.02 of the Credit Agreement
and all property from time to time on deposit in such Cash Collateral Account.

 

“Collateral” has the meaning specified in Section 3.

 

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4.

 

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Contracts” shall mean, with respect to each Grantor, all sale, service,
performance, equipment or property lease contracts, agreements and grants and
all other contracts, agreements or grants (in each case, whether written or
oral, or third party or intercompany), between such Grantor and any third party,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.

 

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security,
Securities Account or Security Entitlement, “control,” as such term is defined
in Section 8-106 or 8-501 of the UCC, and (iii) in the case of any Commodity
Contract, “control,” as such term is defined in Section 9-106 of the UCC.

 

“Control Agreements” shall mean a Deposit Account Control Agreement, a
Securities Account Control Agreement or a Commodity Account Control Agreement,
or any other agreement having substantially the same effect as the foregoing
(insofar as they are intended to confer Control over the subject property upon
the Administrative Agent) and reasonably acceptable to the Administrative Agent.

 

“Copyrights” means (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those registered copyrights listed in Schedule 8), all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, and (ii) the right to obtain
all renewals thereof.

 



- 2 -

 

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

 

“Copyright Security Agreement” means a copyright security agreement executed by
a Grantor in favor of the Administrative Agent, substantially in the form of
Exhibit A.

 

“Deposit Account” has the meaning specified in the Uniform Commercial Code of
any applicable jurisdiction and in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.

 

“Deposit Account Control Agreement” shall mean an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, establishing the
Administrative Agent’s Control with respect to any Deposit Account.

 

“Excluded Property” means, with respect to a Grantor, (a) “intent-to-use”
Trademark applications, in each case until such time as such Grantor files a
statement of use with respect to such Trademark applications, (b) more than 65%
of Foreign Subsidiary Voting Stock, (c) Vehicles, and (d) any permit or license
issued by a Governmental Authority to any Grantor or any agreement, contract or
lease to which any Grantor is a party, in each case, only to the extent and for
so long as the terms of such permit, license, agreement, contract or lease or
any applicable requirement of Law applicable thereto validly and effectively
prohibit the creation by such Grantor of a security interest in such permit,
license or agreement in favor of the Administrative Agent (after giving effect
to Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity); and (e) any payroll or benefits account so long
as such payroll account is a zero balance account, and any withholding tax or
fiduciary account; provided, however, that (x) Excluded Property shall not
include any Proceeds of any property described in clause (a), (b), (c), (d), or
(e) and (y) any such property that at any time ceases to satisfy the criteria
for Excluded Property (whether as a result of the applicable Grantor obtaining
any necessary consent, any change in Law, or otherwise), shall no longer be
Excluded Property.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 2.8 hereof and any other “keepwell, support or other agreement
for the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

“Foreign Subsidiary Voting Stock” means the voting Equity Interests of any
Foreign Subsidiary.

 

“Guarantee and Collateral Agreement Supplement” means a supplement hereto
substantially in the form of Annex I hereto.

 

“Guarantor Obligations” means, with respect to any Guarantor, all of such
Guarantor’s Obligations under Section 2; provided that “Guarantor Obligations”
shall exclude any Excluded Swap Obligation.

 



- 3 -

 

 

“Guarantors” means (i) all Grantors other than the Borrowers, (ii) with respect
to the Borrower Obligations of each Borrower, each other Borrower and (iii) with
respect solely to any Swap Obligation of a Specified Loan Party (determined
before giving effect to the provisos in the definitions of Borrower Obligations
and Guarantor Obligations and to Section 2.8) under this Agreement, each Grantor
other than a Specified Loan Party.

 

“Intellectual Property” means all rights, priorities and privileges relating to
intellectual property, whether arising under United States, multinational or
foreign laws or otherwise, including, without limitation, the Copyrights, the
Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intellectual Property Security Agreement” means any Patent Security Agreement,
Trademark Security Agreement or Copyright Security Agreement.

 

“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor or any other Loan Party.

 

“Investment Property” means (i) all “investment property” as such term is
defined in Section 9-102(a)(49) of the New York UCC (other than to the extent
constituting Excluded Property), and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Equity
(other than to the extent constituting Excluded Property).

 

“Issuers” means all issuers of any Investment Property.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (i) in the case of each Borrower, its Borrower Obligations,
and (ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents” means (i) all letters patent of the United States, any other country
or any political subdivision thereof, all reissues and extensions thereof and
all goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 8, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 8, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

 

“Patent Security Agreement” means a patent security agreement executed by a
Grantor in favor of the Administrative Agent, substantially in the form of
Exhibit B.

 

“Pledged Equity” means the shares of Equity Interests listed on Schedule 2,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Equity Interests of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect other than to the extent constituting Excluded Property.

 

“Pledged Notes” means all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than (a) promissory notes issued
in connection with extensions of trade credit by any Grantor in the ordinary
course of business and (b) any individual promissory note which is less than
$[10,000] in principal amount, up to an aggregate of $[50,000] for all such
promissory notes excluded under this clause (b)).

 

- 4 -

 

 

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable” means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Reimbursement Obligation” means the obligation of each Borrower to reimburse
the Issuing Bank for amounts drawn under Letters of Credit.

 

“Securities Account Control Agreement” shall mean an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, establishing the
Administrative Agent’s Control with respect to any Securities Account.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 2.8 hereof).

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Trademarks” means (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing that are registered or filed
items referred to on Schedule 8, and (ii) the right to obtain all renewals
thereof.

 

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Grantor of any right to use any Trademark.

 

“Trademark Security Agreement” means a trademark security agreement executed by
a Grantor in favor of the Administrative Agent, substantially in the form of
Exhibit C.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state.

 



- 5 -

 

 

1.2           Other Definitional Provisions. (a) The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule, Exhibit and Annex references are to this
Agreement unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

SECTION 2. GUARANTEE

 

2.1           Guarantee. (a) Each of the Guarantors hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, permitted
transferees and permitted assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations (other than contingent indemnity
obligations not yet due and payable) shall have been satisfied by payment in
full in cash, no Letter of Credit shall be outstanding and the Commitments shall
be terminated, notwithstanding that from time to time the Loan Parties may be
free from any Obligations.

 

(e)           No payment made by any of the Borrowers, any of the Guarantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from any of the Borrowers, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations (other than Obligations in respect of Secured
Hedge Agreements and/or Cash Management Obligations and contingent indemnity
obligations not then due and payable) are paid in full in cash, no Letter of
Credit shall be outstanding and the Commitments are terminated.

 

(f)           Any of the Indebtedness of any Loan Party now or hereafter owing
to any Borrower or any Guarantor is hereby subordinated and junior in right of
payment to the Obligations or the Guarantor Obligations, as applicable, and if
the Administrative Agent so requests at a time when an Event of Default exists,
all such Indebtedness of such Loan Party either, at the Administrative Agent’s
option, shall not be paid, or shall be collected, enforced and received for the
benefit of the Administrative Agent on account of the Obligations or the
Guarantor Obligations, as applicable, but without affecting or impairing in any
manner the liability of any Borrower or any Guarantor under the other provisions
of this Agreement and the other Loan Documents.

 



- 6 -

 

 

2.2           Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the Lenders
for the full amount guaranteed by such Guarantor hereunder until the Obligations
(other than Obligations in respect of Secured Hedge Agreements and/or Cash
Management Obligations and contingent indemnity obligations not then due and
payable) are paid in full in cash, no Letter of Credit shall be outstanding and
the Commitments are terminated.

 

2.3           No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from any Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the other Secured
Parties by any Borrower on account of the Obligations (other than Obligations in
respect of Secured Hedge Agreements and/or Cash Management Obligations and
contingent indemnity obligations not then due and payable) are paid in full in
cash, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations (other than
Obligations in respect of Secured Hedge Agreements and/or Cash Management
Obligations and contingent indemnity obligations not then due and payable) shall
not have been paid in full in cash, such amount shall be held by such Guarantor
in trust for the Administrative Agent and the other Secured Parties, segregated
from other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in the order specified in the Credit Agreement.

 

2.4           Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such other Secured Party and any of the
Obligations continued, and the Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Secured Hedge
Agreements, the Cash Management Obligations and any other documents executed and
delivered in connection with any of the foregoing may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) or other applicable
Secured Parties may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any other Secured Party for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released. Except as otherwise specifically
required pursuant to Section 7.2, neither the Administrative Agent nor any other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 



- 7 -

 

 

2.5           Guarantee Absolute and Unconditional. To the extent permitted by
law, each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any Borrower and any of the Guarantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. To the extent permitted
by law, each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon any Borrower or any of
the Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any other Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment, performance
or release) which may at any time be available to or be asserted by any Borrower
or any other Person against the Administrative Agent or any other Secured Party,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of any Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for the Obligations,
or of such Guarantor under the guarantee contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from any such Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of such
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any such Guarantor of
any obligation or liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any other Secured Party against any Guarantor. For the
purposes of this Section 2.5 only, “demand” shall include the commencement and
continuance of any legal proceedings.

 

2.6           Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made. This
Section 2.6 shall survive the termination of this Agreement and repayment and
satisfaction of the Obligations.

 

2.7           Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim (other
than for a defense of payment, performance or release) in Dollars at the
Administrative Agent’s Office.

 



- 8 -

 

 

2.8           Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Guaranty or the grant of a Lien hereunder, in each case, by any
Specified Loan Party becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Agreement and
the Loan Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 2 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Loan Party intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support, or other agreement” for the benefit of, each Specified Loan
Party for all purposes of the Commodity Exchange Act.

 

SECTION 3. GRANT OF SECURITY INTEREST

 

3.1           Grant. Each Grantor hereby assigns and transfers to the Collateral
Agent, and hereby grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(a)            all Accounts;

 

(b)            all Chattel Paper;

 

(c)            all Contracts;

 

(d)            all Money and Deposit Accounts;

 

(e)            all Documents (other than title documents with respect to
Vehicles);

 

(f)             all Equipment and Goods;

 

(g)            all General Intangibles;

 

(h)            all Fixtures;

 

(i)             all Instruments;

 

(j)             all Intellectual Property;

 

(k)            all Inventory;

 

(l)             all Investment Property;

 

(m)           all Letters of Credit and Letter-of-Credit Rights;

 

(n)            all Receivables;

 

(o)            all Commercial Tort Claims, including those described on Schedule
9 hereto;

 

- 9 -

 

 

(p)            all other property not otherwise described above;

 

(q)            all books and records pertaining to the Collateral; and

 

(r)             to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided however, that the Collateral shall not include the Excluded Property.

 

3.2           Filings. (a) Each Grantor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Collateral, including (i) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor, (ii) any financing or continuation
statements or other documents without the signature of such Grantor where
permitted by law, including the filing of a financing statement describing the
Collateral as “all assets now owned or hereafter acquired by the Grantor or in
which Grantor otherwise has rights” or words of similar import, and (iii) in the
case of a financing statement filed as a fixture filing or covering Collateral
constituting minerals or the like to be extracted or timber to be cut, a
sufficient description of the real property to which such Collateral relates.
Each Grantor agrees to provide all information described in the immediately
preceding sentence to the Collateral Agent promptly upon reasonable request by
the Collateral Agent.

 

(b)           Each Grantor hereby further authorizes the Collateral Agent to
file filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement or any Intellectual Property Security
Agreement, or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder, without the signature of such Grantor, and naming such
Grantor, as debtor, and the Collateral Agent, as secured party.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders and their Affiliates, as applicable, to make their respective
extensions of credit to the Borrowers thereunder and to enter into Secured Hedge
Agreements and provide Cash Management Services, each Grantor hereby represents
and warrants to each Agent and each Lender that:

 

4.1           Title; No Other Liens. Except for the security interest granted to
the Collateral Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement, or as are permitted by the Credit Agreement.

 

4.2           Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the timely and proper filings
and other actions specified on Schedule 3 (which, in the case of all filings and
other documents referred to in said Schedule, have been delivered to the
Collateral Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral (excluding assets, if any,
with respect to which a security interest cannot be perfected under the
applicable Uniform Commercial Code or through filings with United States
registries with respect to Intellectual Property) in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of such Grantor and any Persons purporting to purchase any
Collateral from such Grantor and (b) are prior to all other Liens on the
Collateral in existence on the date hereof except to the extent otherwise
permitted by the Credit Agreement.

 



- 10 -

 

 

4.3           Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s type of organization, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4.

 

4.4           Inventory and Equipment. On the date hereof, (a) the Inventory and
the Equipment (other than goods with a fair market value of less than $50,000
(in the aggregate for all Grantors) and mobile goods) are kept at the locations
listed on Schedule 5, and (b) no Collateral is located outside the United States
or is in the possession of any lessor, bailee, warehouseman or consignee, except
as listed on Schedule 5.

 

4.5           Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

4.6           Investment Property. (a) The shares of Pledged Equity pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Equity Interests of each Issuer owned by such Grantor or, in the
case of Foreign Subsidiary Voting Stock, if less, 65% of the outstanding Foreign
Subsidiary Voting Stock of each relevant Issuer.

 

(b)           All the shares of the Pledged Equity have been duly and validly
issued, are fully paid and nonassessable, and, if issued by a Person other than
a partnership or limited liability company, are represented by a certificate.

 

(c)           Each of the Pledged Notes issued by a Grantor and, to the
knowledge of the Grantors, each Pledged Note issued by a third party,
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement and except for
non-consensual Liens permitted by the Credit Agreement.

 

(e)           Schedule 6 hereto lists, as of the date hereof, each Deposit
Account, Securities Account and Commodity Account of such Grantor, specifying in
each case the type of account, the name of the institution where such account is
maintained, and the account number.

 

4.7           Receivables. (a) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
evidencing obligations in excess of $10,000 individually or $50,000 is the
aggregate which has not been delivered to the Collateral Agent.

 

(b)           Except as disclosed on Schedule 7 hereto, none of the obligors on
any Receivable is a Governmental Authority.

 



- 11 -

 

 

4.8          Intellectual Property. (a) Schedule 8 lists all Intellectual
Property registered with, or applied for, the U.S. Patent and Trademark Office
or the U.S. Copyright Office (or any foreign national registry) and owned by
such Grantor in its own name on the date hereof.

 

(b)           On the date hereof, all registered Intellectual Property set forth
on Schedule 8 and, to the knowledge of each Grantor, all other material
Intellectual Property is subsisting, unexpired and enforceable, has not been
abandoned and, to the knowledge of each Grantor, the use thereof does not
infringe the intellectual property rights of any other Person.

 

(c)           Except as set forth in Schedule 8, on the date hereof, none of the
Intellectual Property is the subject of any licensing pursuant to which such
Grantor is the licensor.

 

(d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property owned by such Grantor or, to
the knowledge of each Grantor, any other material Intellectual Property in any
respect that could reasonably be expected to have a Material Adverse Effect.

 

(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity of any material Intellectual Property or such Grantor’s ownership
interest therein (other than the matter described under the heading “Threatened
Action” on Schedule 8 hereto, which affects intellectual property that could not
be considered to be material to the Parent and its Subsidiaries, taken as a
whole), or (ii) which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

 

4.9            Commercial Tort Claims.

 

(a)           On the date hereof, no Grantor has rights in any Commercial Tort
Claim other than as set forth on Schedule 9 hereto.

 

(b)           Upon the filing of a financing statement describing with
sufficient detail any Commercial Tort Claim referred to in Section 5.10 hereof
against such Grantor in the jurisdiction specified in Schedule 3 hereto, the
security interest granted in such Commercial Tort Claim will constitute a valid
perfected security interest in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase such Collateral
from Grantor, which security interest shall be prior to all other Liens on such
Collateral except to the extent otherwise permitted by the Credit Agreement.

 

4.10          Excluded Property. Such Grantor does not own, and will not own at
any time, assets which satisfy the provisions of clause (c) of the definition of
Excluded Property, which, when aggregated with the Excluded Property of all
Grantors, (a) are essential to the business of the Grantors, taken as a whole,
or (b) would materially impair the Collateral Agent’s ability to sell or
otherwise transfer the business of the Grantors, taken as a whole, as a going
concern if the Collateral Agent does not have a Lien on such Excluded Property.

 

4.11          Perfection Certificate. All information relating to such Grantor
in each Perfection Certificate delivered from time to time is true, correct and
complete in all material respects at the time such Perfection Certificate is
delivered.

 



- 12 -

 

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Agents and the Lenders that, from and
after the date of this Agreement until the Obligations (other than Obligations
in respect of Secured Hedge Agreements and/or Cash Management Obligations and
contingent indemnity obligations not then due and payable) shall have been paid
in full in cash, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

 

5.1           Issuer Covenants. No Grantor will, or permit any of its
Subsidiaries to, if it is a partnership or limited liability company, provide in
its partnership agreement, limited liability company agreement or other
applicable organization document that any of its Equity Interests issued by it
will be securities governed by Article 8 of the New York UCC. Each Grantor shall
deliver all certificates evidencing its Equity Interests to the Collateral
Agent, together with any appropriate instruments of transfer.

 

5.2           Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

5.3           Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest (excluding any security interest in assets, if
any, with respect to which a security interest cannot be perfected under the
applicable Uniform Commercial Code, through possession or Control by the
Collateral Agent, to the extent required hereunder, or through filings with
applicable registries with respect to Intellectual Property) having at least the
priority described in Section 4.2 and shall defend such security interest
against the claims and demands of all Persons whomsoever, subject to the rights
of such Grantor under the Loan Documents to dispose of the Collateral and
subject to Liens permitted under Section 7.01 of the Credit Agreement.

 

(b)           Such Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Collateral Agent may reasonably request, all in reasonable detail.

 

(c)           At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby (ii)
providing the Collateral Agent with a listing of all Deposit Accounts,
Securities Accounts and Commodity Accounts of such Grantor and authorizing the
financial institutions at which such Grantor maintains any Deposit Accounts,
Securities Accounts and Commodity Accounts to provide the Collateral Agent with
such information with respect to such Deposit Accounts, Securities Accounts and
Commodity Accounts as the Collateral Agent may from time to time reasonably
request (and each Grantor hereby consents to such information being provided to
the Collateral Agent), and (iii) in the case of Investment Property, Deposit
Accounts, Securities Accounts, Commodity Accounts, Letter-of-Credit Rights and
any other relevant Collateral, in each case, with the individual face value in
excess of $10,000, taking any actions necessary to enable the Collateral Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto. Without limiting the generality of the foregoing,
unless the Collateral Agent shall otherwise consent in writing (which consent
may be revoked), each Grantor shall deliver to the Collateral Agent all
Collateral consisting of negotiable Documents, certificated securities, Chattel
Paper and Instruments, in each case, with the individual face value in excess of
$10,000 (in each case, accompanied by stock powers, allonges or other
instruments of transfer executed in blank) promptly after such Grantor receives
the same.

 



- 13 -

 

 

5.4           Changes in Locations, Name, etc. Such Grantor will not do any of
the following, except upon 10 days prior written notice to the Collateral Agent
(or such shorter period as reasonably agreed by the Collateral Agent) and
execution and delivery to the Collateral Agent of (a) all additional financing
statements and other documents reasonably requested by the Collateral Agent to
maintain the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 5
showing any additional location at which Inventory or Equipment shall be kept:

 

(i)           change its jurisdiction of organization from that referred to in
Section 4.3;

 

(ii)           change its name; or

 

(iii)           in the case of any Grantor that is not a Registered
Organization, change its location from that referred to in Section 4.3.

 

No Grantor shall be organized under the laws of, or located in, any jurisdiction
other than the States of the United States.

 

5.5           Notices. Such Grantor will advise the Collateral Agent promptly,
in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
materially adversely affect the ability of the Collateral Agent to exercise any
of its remedies hereunder; and

 

(b)           of the occurrence of any other event, which could reasonably be
expected to have, a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.6           Investment Property. (a) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Equity, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Collateral Agent, where
evidenced by a physical certificate or documents, and deliver the same forthwith
to the Collateral Agent in the exact form received, duly indorsed by such
Grantor to the Collateral Agent, if required, together with an undated stock or
transfer power covering such certificate duly executed in blank by such Grantor
and with, if the Collateral Agent so requests, signature guaranteed, to be held
by the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Upon the occurrence and during the continuance of
an Event of Default, unless and until the Collateral Agent elects to the
contrary by notice to the Parent, any sums paid upon or in respect of the
Investment Property upon the liquidation or dissolution of any Issuer shall be
paid over to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Investment Property or any property shall
be distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations. If any sums of money or property so
paid or distributed in respect of the Investment Property shall be received by
such Grantor during the continuance of an Event of Default, such Grantor shall,
until such money or property is paid or delivered to the Collateral Agent, hold
such money or property in trust for the Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.

 



- 14 -

 

 

(b)           Without the prior written consent of the Collateral Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Equity Interests of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any Equity Interests of any nature of any Issuer (except pursuant to a
transaction expressly permitted by the Credit Agreement), (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, the Investment Property or Proceeds thereof (except pursuant to a
transaction expressly permitted by the Credit Agreement), (iii) create, incur or
permit to exist any Lien or option in favor of, or any claim of any Person with
respect to, any of the Investment Property or Proceeds thereof, or any interest
therein, except for the security interests created by this Agreement and except
for non-consensual Liens to the extent permitted by the Credit Agreement, or
except pursuant to a transaction expressly permitted by the Credit Agreement, or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Collateral Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof.

 

(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) with
respect to the Investment Property issued by it, and (iii) the terms of Section
6.3(c) shall apply to it, mutatis mutandis, with respect to all actions that may
be required of it with respect to the Investment Property issued by it.

 

5.7           Receivables. (a) Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (i) grant any extension
of the time of payment of any Receivable, (ii) compromise or settle any
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any Receivable, (iv) allow any
credit or discount whatsoever on any Receivable or (v) amend, supplement or
modify any Receivable in any manner that could materially and adversely affect
the value thereof.

 

(b)           Such Grantor will deliver to the Collateral Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any of the Receivables of the Parent or
any of its Subsidiaries.

 

5.8           Intellectual Property. (a) Such Grantor (either itself or through
licensees) will, except as shall be consistent with Grantor’s commercially
reasonable business judgment, (i) continue to use each material Trademark owned
by such Grantor in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, (ii) maintain as in the past substantially the
quality of products and services offered under each such Trademark, (iii) use
each such Trademark with the appropriate notice of registration and all other
notices and legends, in each case as required by applicable Law, (iv) not adopt
or use any mark which is confusingly similar or a colorable imitation of any
such Trademark unless the Collateral Agent, for the ratable benefit of the
Lenders, shall obtain a perfected security interest in such mark pursuant to
this Agreement, and (v) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any such material
Trademark may become invalidated or impaired in any material way.

 

(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent owned by such Grantor
may become invalidated, unenforceable, abandoned or dedicated to the public.

 

(c)           Such Grantor (either itself or through licensees), except as shall
be consistent with Grantor’s commercially reasonable business judgment (i) will
employ each material Copyright owned by such Grantor and (ii) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any material portion of such Copyrights may become
invalidated or otherwise impaired. Such Grantor will not (either itself or
through licensees), except as shall be consistent with Grantor’s commercially
reasonable business judgment, do any act whereby any material portion of such
Copyrights may fall into the public domain.

 



- 15 -

 

 

(d)           Such Grantor (either itself or through licensees) will not
knowingly infringe the intellectual property rights of any other Person.

 

(e)           Such Grantor will notify the Collateral Agent promptly if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property owned by such Grantor may become forfeited,
abandoned or dedicated to the public, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs. Upon request of the Collateral
Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Collateral Agent may
reasonably request (which may include any applicable Intellectual Property
Security Agreement) to evidence the Collateral Agent’s and the Lenders’ security
interest in any Copyright, Patent or Trademark and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

 

(g)           Except as shall be consistent with a Grantor’s commercially
reasonable business judgment, such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the material Intellectual
Property owned by such Grantor, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

(h)           In the event that any material Intellectual Property owned by a
Grantor is infringed, misappropriated or diluted by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Collateral Agent after it learns thereof and, except as shall be consistent with
a Grantor’s commercially reasonable business judgment, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

 

5.9           Compliance with Credit Agreement. Such Grantor shall comply with
all of the covenants and other provisions of the Credit Agreement which apply to
it by their terms.

 

5.10         Commercial Tort Claims. If such Grantor shall obtain an interest in
any Commercial Tort Claim with a potential value in excess of $50,000, such
Grantor shall, within 30 days of obtaining such interest, (i) notify the
Collateral Agent thereof and (ii) if requested by the Collateral Agent, sign and
deliver documentation reasonably acceptable to the Collateral Agent granting a
security interest under the terms and provisions of this Agreement in and to
such Commercial Tort Claim.

 



- 16 -

 

 

5.11         Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Collateral, each Grantor
represents and warrants (as to itself) as follows and agrees, in each case at
such Grantor’s own expense, to take the following actions with respect to the
following Collateral:

 

(a)           Instruments and Tangible Chattel Paper. If any amount then payable
under or in connection with any of the Collateral shall be evidenced by any
Instrument or Tangible Chattel Paper with an individual face value in excess of
$10,000, the Grantor acquiring such Instrument or Tangible Chattel Paper shall
promptly endorse, assign and deliver such Instrument or Tangible Chattel Paper
to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably specify.

 

(b)           Deposit Accounts. No Grantor has consented to, nor is otherwise
aware of, any other Person (other than the Collateral Agent pursuant hereto)
having Control over any Deposit Account. From and after the date hereof, no
Grantor shall establish or maintain any Deposit Account (other than (i) any
payroll or benefits account so long as such payroll account is a zero balance
account, (ii) any withholding tax or other trust or fiduciary account, and (iii)
other Deposit Accounts so long as the aggregate amount deposited in all such
Deposit Accounts, together with the aggregate value of Investment Property,
Commodity Contracts and other property standing to the credit of Securities
Accounts and Commodity Accounts with respect to which no Control Agreement has
been delivered pursuant to subsection (c) below, does not exceed $50,000)
unless, (1) other than, in the case of this clause (1) only, with respect to
Deposit Accounts maintained on the Closing Date and disclosed in the Perfection
Certificate delivered on the Closing date, it shall have given the Collateral
Agent 10 days’ prior written notice of its intention to establish such new
Deposit Account with a Bank and (2) such Bank and such Grantor shall have duly
executed and delivered to the Collateral Agent a Deposit Account Control
Agreement with respect to such Deposit Account. The Collateral Agent agrees with
each Grantor that the Collateral Agent shall not give any instructions directing
the disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Grantor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. The provisions of this Section 5.11(b) shall not apply to any
Deposit Account for which the Collateral Agent is the bank. No Grantor shall
grant (or permit the granting of) Control of any Deposit Account to any person
other than the Collateral Agent.

 

(c)           Securities Accounts and Commodity Accounts. (i) No Grantor has
consented to, nor is otherwise aware of, any other Person (other than the
Collateral Agent pursuant hereto) having Control over any Securities Account or
Commodities Account. From and after the date hereof, Grantor shall establish or
maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary (other than Securities Accounts and
Commodity Accounts with respect to which the aggregate value of Investment
Property, Commodity Contracts and other property contained therein does not,
when combined with the aggregate amount deposited in Deposit Accounts with
respect to which no Control Agreement has been delivered in reliance on clause
(iii) of subsection (b) above, does not exceed $50,000) unless (1) it shall have
given the Collateral Agent 10 days’ prior written notice of its intention to
establish such Securities Account or Commodity Account with such Securities
Intermediary or Commodity Intermediary and (2) such Securities Intermediary or
Commodity Intermediary, as the case may be, and such Grantor shall have duly
executed and delivered a Control Agreement with respect to such Securities
Account or Commodity Account, as the case may be. The Collateral Agent agrees
with each Grantor that the Collateral Agent shall not give any Entitlement
Orders or instructions or directions to any issuer of uncertificated securities,
Securities Intermediary or Commodity Intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Grantor,
unless an Event of Default has occurred and is continuing or, after giving
effect to any such investment and withdrawal rights, would occur. The provisions
of this Section 5.11(c) shall not apply to any Financial Assets credited to a
Securities Account for which the Collateral Agent is the Securities
Intermediary. No Grantor shall grant Control over any Investment Property to any
person other than the Collateral Agent.

 



- 17 -

 

 

(ii)           As between the Secured Parties and the Grantors, the Grantors
shall bear the investment risk with respect to all Investment Property
constituting part of the Collateral and the risk of loss of, damage to, or the
destruction of such Investment Property and any Commodity Contract or Commodity
Account, whether in the possession of, or maintained as a Security Entitlement
or deposit by, or subject to the Control of, the Collateral Agent, a Securities
Intermediary, a Commodity Intermediary, any Grantor or any other person.

 

(d)           Electronic Chattel Paper and Transferable Records. As of the date
hereof, no amount under or in connection with any of the Collateral is evidenced
by any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction). If any amount in excess of
$10,000 payable under or in connection with any of the Collateral shall be
evidenced by any Electronic Chattel Paper or any transferable record, the
Grantor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Collateral Agent thereof and shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
of such Electronic Chattel Paper under Section 9-105 of the UCC or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Grantor that the Collateral Agent will use its
reasonable efforts to arrange, pursuant to procedures reasonably satisfactory to
the Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Grantor to make alterations to the
Electronic Chattel Paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Grantor with respect to such Electronic Chattel
Paper or transferable record.

 

(e)           Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a Letter of Credit with face value in excess of $10,000 now or
hereafter issued, such Grantor shall promptly notify the Collateral Agent
thereof and such Grantor shall, at the request of the Collateral Agent, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such Letter of
Credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the Letter of Credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such Letter of Credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the Letter of Credit are to be applied as provided in the Credit Agreement.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1           Certain Matters Relating to Receivables. (a) In addition to the
inspection and other rights under Section 6.10 of the Credit Agreement, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have the right to make test verifications of the Receivables in any
manner and through any medium that it reasonably considers advisable and that is
reasonably acceptable to Grantors, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications.

 



- 18 -

 

 

(b)            If required by the Collateral Agent upon the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a deposit
account (each, a “Collateral Account”) maintained under the sole dominion and
control of the Collateral Agent as security for the Obligations, subject to
withdrawal by the Collateral Agent for the account of the Lenders only as
provided in Section 6.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the Lenders, segregated from other
funds of such Grantor. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit.

 

6.2           Communications with Obligors; Grantors Remain Liable. (a) Each
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Contracts to verify with them
to such Agent’s satisfaction the existence, amount and terms of any Receivables
or Contracts.

 

(b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Collateral Agent for the
ratable benefit of the Lenders and that payments in respect thereof shall be
made directly to the Collateral Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables and Contracts to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by either
Agent or any other Secured Party of any payment relating thereto, nor shall
either Agent or any other Secured Party be obligated in any manner to perform
any of the obligations of any Grantor under or pursuant to any Receivable (or
any agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

6.3           Pledged Equity. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Equity and all payments made
in respect of the Pledged Notes, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Pledged Equity.

 

(b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right, by
notice to the Parent, to receive, commencing immediately upon delivery of such
notice, any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property (other than dividends for taxes and corporate
overhead expenses permitted under the Credit Agreement) and make application
thereof to the Obligations in accordance with Section 6.5, and (ii) any or all
of the Investment Property shall be registered in the name of the Collateral
Agent or its nominee, and the Collateral Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders or other equityholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment Property as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 



- 19 -

 

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from or consent of such Grantor, and each Grantor agrees that each
Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby (including pursuant to subsection (a) above), pay any
dividends or other payments with respect to the Investment Property directly to
the Collateral Agent.

 

6.4           Proceeds to be Turned Over To Collateral Agent. In addition to the
rights of the Collateral Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, checks and
cash equivalents shall be held by such Grantor in trust for the Collateral Agent
and the Lenders, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control. All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5           Application of Proceeds. At such intervals as may be agreed upon
by the Parent and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of Proceeds constituting Collateral,
whether or not held in any Collateral Account, and any proceeds of the guarantee
set forth in Section 2, in payment of the Obligations in the order set forth in
Section 8.03 of the Credit Agreement.

 

6.6           Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable Law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by Law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived to the extent permitted by applicable Law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Collateral Agent or any Lender shall have the right upon any
such public sale or sales, and, to the extent permitted by Law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived to the extent permitted by applicable Law and released.

 



- 20 -

 

 

Each Grantor further agrees, at the Collateral Agent’s request, upon the
occurrence and during the continuation of an Event of Default, to assemble the
Collateral and make it available to the Collateral Agent at places which the
Collateral Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere. The Collateral Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the Lenders hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with the Loan
Documents, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of Law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Collateral Agent account for the surplus, if any, to any Grantor. To the extent
permitted by applicable Law, each Grantor waives all claims, damages and demands
it may acquire against the Collateral Agent or any Lender arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by Law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

 

6.7           Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Collateral Agent or any other Secured Party to collect such deficiency.

 

SECTION 7. THE COLLATERAL AGENT

 

7.1           Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Until
the Obligations (other than Obligations in respect of Secured Hedge Agreements
and/or Cash Management Obligations and other contingent indemnity obligations
not then due and payable) are paid in full in cash, each Grantor hereby
irrevocably constitutes and appoints the Collateral Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments, in each
case, after the occurrence and during the continuance of an Event of Default,
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following:

 

(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any and all
such moneys due under any Receivable or Contract or with respect to any other
Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence the Collateral Agent’s and the
other Lenders’ security interest in such Intellectual Property and the goodwill
and general intangibles of such Grantor relating thereto or represented thereby;

 

(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 



- 21 -

 

 

(iv)           execute, in connection with any sale provided for in Section 6.6,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v)           (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; (B)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 7.1(a) unless an Event of Default shall have
occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement, upon notice to the applicable Grantor.

 

(c)           The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at the rate per annum specified under the Credit Agreement, shall be
payable by such Grantor to the Collateral Agent promptly on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2           Duty of Collateral Agent. The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof. The powers conferred on the Collateral Agent hereunder are
solely to protect the Collateral Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own bad faith, gross negligence or willful misconduct.

 



- 22 -

 

 

7.3           Authorization of Financing Statements. Pursuant to any applicable
Law, each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral in such form and in such offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement. Each Grantor authorizes the Collateral
Agent to use the collateral description “all assets, whether now owned or
hereafter acquired or arising and all proceeds thereof”, “all assets” or “all
personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Collateral Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

 

7.4           Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agents shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 8. MISCELLANEOUS

 

8.1           Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.01 of the Credit Agreement.

 

8.2           Notices. All notices, requests and demands to or upon either Agent
or any Grantor hereunder shall be effected in the manner provided for in Section
10.02 of the Credit Agreement; provided that any such notice, request or demand
to or upon any Guarantor shall be addressed to such Guarantor at their
respective notice addresses set forth on Schedule 1.

 

8.3           No Waiver by Course of Conduct; Cumulative Remedies. Neither Agent
nor any Lender shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy, which the Collateral Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by Law.

 

8.4           Enforcement Expenses; Indemnification. (a) Each Guarantor agrees
to pay or reimburse each Lender and the Collateral Agent for all its reasonable
out-of-pocket costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable
out-of-pocket fees and disbursements of counsel to the Agents and, to the extent
permitted by the Credit Agreement, to each other Secured Party.

 



- 23 -

 

 

(b)           Subject to Section 3.01 of the Credit Agreement, each Guarantor
agrees to pay, and to save the Agents and the Lenders harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

 

(c)           Each Guarantor agrees to pay, and to save the Collateral Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrowers would be required to do so pursuant to Section 10.05 of the Credit
Agreement.

 

(d)           The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

 

8.5           Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Agents and the other Secured Parties and their successors and permitted assigns
in accordance with the Credit Agreement; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Agents.

 

8.6           Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding payroll, employee
benefits, tax, trust and other fiduciary deposit accounts) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Grantor against any
and all of the Obligations of the Borrowers or such Grantor now or hereafter
existing under this Agreement or any other Loan Document, to such Lender
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document to the extent such Obligations of the
Borrowers or such Loan Party are then due and payable. The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including, other rights of setoff) that such Lender or its Affiliates
may have. Each Lender agrees to notify the Parent and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice to the Parent shall not affect the validity of such setoff and
application.

 

8.7           Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or email image), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

8.8           Severability. Any provision of this Agreement, which is prohibited
or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



- 24 -

 

 

8.9           Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10         Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Agents and the Lenders with respect to, the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by either Agent or any Lender relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

8.11        GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.12        Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, at the address
referred to in Section 8.2 or at such other address of which the parties shall
have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither Agent nor any other Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Agents and other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.

 



- 25 -

 

 

8.14         Additional Grantors. Each Subsidiary of the Borrowers that is
required to become a party to this Agreement pursuant to Section 6.11 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Guarantee and Collateral
Agreement Supplement in the form of Annex 1 hereto.

 

8.15         Releases. (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Secured Hedge Agreements and/or Cash Management Obligations and other than
contingent indemnity obligations not then due and payable) shall have been paid
in full in cash, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of each Agent and each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Collateral Agent shall promptly deliver to such Grantor any Collateral held
by the Collateral Agent hereunder, and promptly execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.

 

(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Collateral Agent, at the request and sole expense of such Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Borrowers, a
Guarantor shall be released from its obligations hereunder in the event that all
the Equity Interests of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement.

 

8.16         WAIVER OF JURY TRIAL. EACH GRANTOR AND AGENT MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENTS CONTEMPLATED
TO BE EXECUTED IN CONNECTION HEREWITH AND THEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE AGENTS OR THE OTHER SECURED PARTIES RELATING TO THE
ADMINISTRATION OF ANY LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, EACH
GRANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY HERETO
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ACCEPT THIS AGREEMENT.

 

**The next pages are the signature pages.**

 



- 26 -

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 ADMINISTRATIVE AGENT
AND COLLATERAL AGENT:     RBS CITIZENS, N.A.     By:/s/ Clifford Mellor   
Name:  Clifford Mellor    Title:    Senior Vice President

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 

  

GRANTORS:

 

  Advanced Forming Technology, Inc.       By: /s/ Jason Young     Name:  Jason
Young     Title:    Chief Executive Officer         ARC WIRELESS, INC.       By:
/s/ Jason Young     Name:  Jason Young     Title:    Chief Executive Officer    
    FLOMET LLC       By: /s/ Jason Young     Name:  Jason Young    
Title:    Chief Executive Officer         GENERAL FLANGE & FORGE LLC       By:
/s/ Jason Young     Name:  Jason Young     Title:    Chief Executive Officer    
    TEKNA SEAL LLC       By: /s/ Jason Young     Name:  Jason Young    
Title:    Chief Executive Officer         3D MATERIAL TECHNOLOGIES, LLC      
By: /s/ Jason Young     Name:  Jason Young     Title:    Chief Executive Officer
        ARC GROUP WORLDWIDE, INC.       By: /s/ Jason Young     Name:  Jason
Young     Title:    Chief Executive Officer

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 

 

  ARC WIRELESS, LLC       By: /s/ Jason Young     Name:  Jason Young    
Title:    Chief Executive Officer         quadrant Metals Technologies llc      
By: /s/ Jason Young     Name:  Jason Young     Title:    Chief Executive Officer

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 



  

Exhibit A

to Guarantee and Collateral Agreement

 

[FORM OF] COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of _____________
__, ____, is made between [Grantor], a [______________] (the “Grantor”), and RBS
Citizens, N.A., as collateral agent (together with its successor(s) thereto in
such capacity, the “Collateral Agent”) for each of the Secured Parties.

 

WITNESSETH:

 

WHEREAS, [certain affiliates of] the Grantor and the Collateral Agent, among
others, are parties to the Credit Agreement, dated as of March [__], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), with the Lenders party thereto;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered the Guarantee and Collateral Agreement, dated as of March [__], 2014
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”);

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the Collateral
Agent a continuing security interest in all of the Copyright Collateral (as
defined below) to secure all Borrower Obligations and Guarantor Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Loans and issue or participate in Letters of Credit pursuant to the Credit
Agreement, the Grantor agrees, for the benefit of each Secured Party, as
follows:

 

Section 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Guarantee and Collateral Agreement.

 

Section 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Collateral
Agent, for its benefit and the ratable benefit of each other Secured Party, and
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in all of the following Copyright
Collateral (as defined below), whether now or hereafter existing or acquired by
the Grantor.

 



 

 

 

“Copyright Collateral” means all copyrights of the Grantor, whether statutory or
common law, registered or unregistered and whether published or unpublished, now
or hereafter in force throughout the world including all of the Grantor’s right,
title and interest in and to all copyrights registered in the United States
Copyright Office or anywhere else in the world and also including the registered
copyrights referred to in Item A of Schedule I attached hereto, and
registrations and recordings thereof and all applications for registration
thereof, whether pending or in preparation, all copyright licenses, the right to
sue for past, present and future infringements of any of the foregoing, all
rights corresponding thereto, all extensions and renewals of any thereof and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit. Notwithstanding the foregoing, “Copyright
Collateral” shall not include any general intangibles or other rights arising
under any contracts, instruments, licenses or other documents relating to any of
the foregoing Copyright Collateral as to which the grant of a security interest
would (i) constitute a violation of a valid and effective restriction in favor
of a third party on such grant, unless and until any required consents shall
have been obtained or (ii) give any other party to such contract, instrument,
license or other document the right to terminate its obligations thereunder
pursuant to any valid and effective provision thereof.

 

Section 3. Guarantee and Security Agreement. This Agreement has been executed
and delivered by the Grantor for the purpose of registering the security
interest of the Collateral Agent in the Copyright Collateral with the United
States Copyright Office and corresponding offices in other countries of the
world. The security interest granted hereby has been granted as a supplement to,
and not in limitation of, the security interest granted to the Collateral Agent
for the benefit of the Secured Parties under the Guarantee and Collateral
Agreement. The Guarantee and Collateral Agreement (and all rights and remedies
of the Collateral Agent thereunder) shall remain in full force and effect in
accordance with its terms.

 

Section 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Guarantee and Collateral Agreement, the terms and provisions of
which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein.

 

Section 5. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

A-2

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

  [GRANTOR]         By:     Name:     Title:         RBS CITIZENS, N.A.,   as
Collateral Agent     By:     Name:     Title:

 



A-3

 

 

SCHEDULE I

to Copyright Security Agreement

 

Item A. Copyrights/Mask Works                 Registered Copyrights/Mask Works  
            Country* Registration No. Registration Date Author(s) Title        
                      Copyright/Mask Work Pending Registration Applications    
          *Country Serial No. Filing Date Author(s) Title                    

 

A-4

 

 

Exhibit B

to Guarantee and Collateral Agreement

 

[FORM OF] PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of _____________ __,
____, is made between [Grantor], a [___________] (the “Grantor”), and RBS
Citizens, N.A., as collateral agent (together with its successor(s) thereto in
such capacity, the “Collateral Agent”) for each of the Secured Parties.

 

WITNESSETH:

 

WHEREAS, [certain affiliates of] the Grantor and the Collateral Agent, among
others, are parties to the Credit Agreement, dated as of March [__], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), with the Lenders party thereto;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered the Guarantee and Collateral Agreement, dated as of March [__], 2014
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Security Agreement”);

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the Collateral
Agent a continuing security interest in all of the Patent Collateral (as defined
below) to secure all Borrower Obligations and Guarantor Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Loans and issue or participate in Letters of Credit pursuant to the Credit
Agreement, the Grantor agrees, for the benefit of each Secured Party, as
follows:

 

Section 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Guarantee and Collateral Agreement.

 

Section 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Collateral
Agent, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a continuing
security interest in all of the following property, whether now or hereafter
existing or acquired by the Grantor (the “Patent Collateral”):

 

(a)           all of its letters patent and applications for letters patent
throughout the world, including all patent applications in preparation for
filing and each patent and patent application referred to in Item A of Schedule
I attached hereto;

 

(b)           all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in
clause(a);

 

(c)           all of its patent licenses; and

 



 

 

  

(d)           all proceeds of, and rights associated with, the foregoing
(including license royalties and proceeds of infringement suits), the right to
sue third parties for past, present or future infringements of any patent or
patent application, and for breach or enforcement of any patent license.

  

Notwithstanding the foregoing, “Patent Collateral” shall not include any general
intangibles or other rights arising under any contracts, instruments, licenses
or other documents relating to any of the foregoing Patent Collateral as to
which the grant of a security interest would (i) constitute a violation of a
valid and effective restriction in favor of a third party on such grant, unless
and until any required consents shall have been obtained or (ii) give any other
party to such contract, instrument, license or other document the right to
terminate its obligations thereunder pursuant to any valid and effective
provision thereof.

 

Section 3. Guarantee and Collateral Agreement. This Agreement has been executed
and delivered by the Grantor for the purpose of registering the security
interest of the Collateral Agent in the Patent Collateral with the United States
Patent and Trademark Office and corresponding offices in other countries of the
world. The security interest granted hereby has been granted as a supplement to,
and not in limitation of, the security interest granted to the Collateral Agent
for the benefit of the Lenders under the Guarantee and Collateral Agreement. The
Guarantee and Collateral Agreement (and all rights and remedies of the
Collateral Agent thereunder) shall remain in full force and effect in accordance
with its terms.

 

Section 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Guarantee and Collateral Agreement, the terms and provisions of
which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein.

 

Section 5. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 



B-2

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

  [GRANTOR]         By:       Name:     Title:         RBS CITIZENS, N.A.,   as
Collateral Agent       By:       Name:     Title:

 



B-3

 

 

SCHEDULE I

to Patent Security Agreement

 

Item A. Patents                   Issued Patents           *Country Patent No.
Issue Date Inventor(s) Title                               Pending Patent
Applications           *Country Serial No. Filing Date Inventor(s) Title        
           

 

*List items related to the United States first for ease of recordation. List
items related to other countries next, grouped by country and in alphabetical
order by country name.

 



B-4

 

  

           EXHIBIT C

            to Guarantee and Collateral Agreement

 

[FORM OF] TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of _____________
__, ____ is made between [Grantor], a [______________________] (the “Grantor”),
and RBS Citizens, N.A., as collateral agent (together with its successor(s)
thereto in such capacity, the “Collateral Agent”) for each of the Secured
Parties.

 

WITNESSETH:

 

WHEREAS, [certain affiliates of] the Grantor and the Collateral Agent, among
others, are parties to the Credit Agreement, dated as of March [__], 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), with the Lenders party thereto;

 

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered the Guarantee and Collateral Agreement, dated as of March [__], 2014
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”);

 

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantor is
required to execute and deliver this Agreement and to grant to the Collateral
Agent a continuing security interest in all of the Trademark Collateral (as
defined below) to secure all Borrower Obligations and Guarantor Obligations; and

 

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Loans and issue or participate in Letters of Credit pursuant to the Credit
Agreement, the Grantor agrees, for the benefit of each Secured Party, as
follows:

 

Section 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided in the Guarantee and Collateral Agreement.

 

Section 2. Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Collateral
Agent, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a continuing
security interest in all of the following property, whether now or hereafter
existing or acquired by the Grantor (the “Trademark Collateral”):

 

(a)           (i) all of its trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those filed or registered items
referred to in Item A of Schedule I attached hereto, whether currently in use or
not, all registrations and recordings thereof and all applications in connection
therewith, whether pending or in preparation for filing, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any office or agency of the United States of America or
any State thereof or any other country or political subdivision thereof or
otherwise, and all common-law rights relating to the foregoing, and (ii) the
right to obtain all reissues, extensions or renewals of the foregoing (each, a
“Trademark”);

 



 

 

 

(b)           all Trademark licenses for the grant by or to the Grantor of any
right to use any Trademark; and

 

(c)           all proceeds of, and rights associated with, the foregoing,
including any claim by the Grantor against third parties for past, present or
future infringement or dilution of any Trademark, Trademark registration or
Trademark license.

 

Notwithstanding the foregoing, “Trademark Collateral” shall not include (i) any
“intent-to-use” Trademark applications, or (ii) any general intangibles or other
rights arising under any contracts, instruments, licenses or other documents
relating to any of the foregoing Trademark Collateral in each case (i) and (ii),
solely for so long as and to the extent that as to which the grant of a security
interest would (A) constitute a violation of a valid and effective restriction
in favor of a third party on such grant, unless and until any required consents
shall have been obtained or (B give any other party to such contract,
instrument, license or other document the right to terminate its obligations
thereunder pursuant to any valid and effective provision thereof.

 

Section 3. Guarantee and Collateral Agreement. This Agreement has been executed
and delivered by the Grantor for the purpose of registering the security
interest of the Collateral Agent in the Trademark Collateral with the United
States Patent and Trademark Office and corresponding offices in other countries
of the world. The security interest granted hereby has been granted as a
supplement to, and not in limitation of, the security interest granted to the
Collateral Agent for the benefit of the Secured Parties under the Guarantee and
Collateral Agreement. The Guarantee and Collateral Agreement (and all rights and
remedies of the Collateral Agent thereunder) shall remain in full force and
effect in accordance with its terms.

 

Section 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Guarantee and Collateral Agreement, the terms and provisions of
which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein.

 

Section 5. Counterparts. This Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

 

C-2

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

  [GRANTOR]         By:       Name:     Title:         RBS CITIZENS, N.A.,   as
Collateral Agent       By:       Name:     Title:

 



C-3

 

 

SCHEDULE I

to Trademark Security Agreement

 

Item A. Trademarks             Registered Trademarks         *Country Trademark
Registration No. Registration Date                                 Pending
Trademark Applications         *Country Trademark Serial No. Filing Date

 

C-4

 

 

Annex 1

 to Guarantee and Collateral Agreement

 

[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT, dated as of
_____________________, 20__ (this “Supplement”), made by
___________________________ (the “Additional Grantor”), in favor of RBS
Citizens, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

 

WITNESSETH:

 

WHEREAS, ARC Group Worldwide, Inc., a Utah corporation (the “Parent”), Advanced
Forming Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a
Delaware corporation (“Wireless”), Flomet LLC, a Delaware limited liability
company (“Flomet”), General Flange & Forge LLC, a Delaware limited liability
company (“General Flange”), Tekna Seal LLC, a Florida limited liability company
(“TeknaSeal”), 3D Material Technologies, LLC, a Delaware limited liability
company (“3D Material” and together with AFT, Wireless, Flomet, General Flange
and Tekna Seal, each a “Borrower” and, collectively the “Borrowers”), the
Lenders, the Administrative Agent and the Collateral Agent have entered into the
Credit Agreement, dated as of April [__], 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrowers, the Parent, and
certain of their respective Subsidiaries (other than the Additional Grantor)
have entered into the Guarantee and Collateral Agreement, dated as of April
[__], 2014 (as amended, supplemented or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”) in favor of the Administrative Agent
and the Collateral Agent, in each case for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Supplement in order to become a party to the Guarantee and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee and Security Agreement. By executing and delivering this
Supplement, the Additional Grantor, as provided in Section 8.14 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The Additional Grantor hereby assigns and transfers to the
Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in, all of its Collateral
now owned or at any time hereafter acquired by the Additional Grantor or in
which the Additional Grantor now has or at any time in the future may acquire
any right, title or interest, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Additional Grantor’s Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement (as
such representations and warranties relate to the Additional Grantor) is true
and correct on and as the date hereof in all material respects (after giving
effect to this Supplement) as if made on and as of such date.

 

 

 

 

2. Governing Law. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

  

  [ADDITIONAL GRANTOR]         By:       Name:     Title:

  



 

 

 

Annex 1-A

to Assumption Agreement

 

Schedule 1

 

Notice Addresses of Guarantors

 

ARC Group Worldwide, Inc.

Attn: Drew Kelley, Chief Financial Officer

810 Flightline Blvd

Deland, FL 32724

Telephone: (386) 736-4890

Fax: (386) 736-6063

Email: dkelley@arcgroupworldwide.com

 

Quadrant Metals Technologies, LLC 

Attn:Drew Kelley, Chief Financial Officer 

810 Flightline Blvd 

Deland, FL 32724 

Telephone: (386) 736-4890 

Fax: (386) 736-6063 

Email: dkelley@arcgroupworldwide.com

 

ARC Wireless LLC 

Attn:Drew Kelley, Chief Financial Officer 

810 Flightline Blvd 

Deland, FL 32724 

Telephone: (386) 736-4890 

Fax: (386) 736-6063 

Email: dkelley@arcgroupworldwide.com

 



 

 

 

Schedule 2

 

Investment Property

 

1.Pledged equity interests of 100% of the common stock of Advanced Forming
Technology, Inc. owned by ARC Group Worldwide, Inc. 2.Pledged equity interests
of 100% of the common stock of ARC Wireless, Inc. owned by ARC Group Worldwide,
Inc. 3.Pledged equity interests of 100% of the membership interests of Quadrant
Metals Technologies LLC owned by ARC Group Worldwide, Inc. 4.Pledged equity
interests of 96.22% of the membership interests of Flomet LLC owned by Quadrant
Metals Technologies, LLC. 5.Pledged equity interests of 93.78% of the membership
interests of Tekna Seal LLC owned by Quadrant Metals Technologies, LLC.
6.Pledged equity interests of 100% of the membership interests of General Flange
& Forge LLC owned by Quadrant Metals Technologies, LLC. 7.Pledged equity
interests of 100% of the membership interests of 3D Material Technologies LLC
owned by ARC Group Worldwide, Inc. 8.Pledged equity interests of 100% of the
membership interests of Arc Wireless LLC owned by ARC Group Worldwide, Inc.
9.Pledged equity interests of 65% of the shares of Arc Wireless LTD. owned by
ARC Group Worldwide, Inc. 10.Pledged equity interests of 65% of the shares of
AFT Hungary Kft. owned by ARC Group Worldwide, Inc. 11.Pledged equity interests
of 65% of the shares of ARC Wireless Hong Kong LTD. owned by ARC Group
Worldwide, Inc.

 



 

 

 

Schedule 3

 

Filings and Other Actions Requires to Perfect Security Interests

 

1.UCC-1 Financing Statement for ARC Group Worldwide, Inc. filed in the State of
Utah. 2.UCC-1 Financing Statement for 3D Material Technologies, LLC. filed in
the State of Delaware. 3.UCC-1 Financing Statement for Advanced Forming
Technology, Inc. filed in the State of Colorado. 4.UCC-1 Financing Statement for
Flomet LLC filed in the State of Delaware. 5.UCC-1 Financing Statement for
General Flange & Forge LLC filed in the State of Delaware. 6.UCC-1 Financing
Statement for Tekna Seal LLC filed in the State of Florida. 7.UCC-1 Financing
Statement for ARC Wireless Inc. filed in the State of Delaware. 8.UCC-1
Financing Statement for Quadrant Metals Technologies LLC filed in the State of
Delaware. 9. 10.UCC-1 Financing Statement for ARC Wireless LLC filed in the
State of Delaware 11.Patent Security Agreement, dated the date hereof, and filed
with the United States Patent and Trademark Office. 12.Trademark Security
Agreement, dated the date hereof, and filed with the United States Patent and
Trademark Office.

 



 

 

 

Schedule 4

 

Jurisdiction of Organization, etc

 

Legal Name Type of Organization Registered Organization (Yes/No)[1]
Organizational Number[2] Federal
Taxpayer Identification Number[3] State of Organization ARC Group Worldwide,
Inc. Corporation Yes 979224-0142 87-0454148 Utah Quadrant Metals Technologies,
LLC LLC Yes 4941802 27-5312940 Delaware Advanced Forming Technology Inc.
Corporation Yes 20121413674 84-1044282 Colorado FloMet LLC LLC Yes 5004696
59-3534503 Delaware Tekna Seal LLC LLC Yes L02000023981 04-3712964 Florida
General Flange & Forge LLC LLC Yes 4941806 27-5313347 Delaware ARC Wireless,
Inc. Corporation Yes 4979644 45-5387857 Delaware ARC Wireless, LLC LLC Yes
4963274 45-1589697 Delaware 3D Material Technologies LLC LLC Yes 5447212
46-4407963 Delaware

 

 

1 If foreign entity, please indicate the foreign equivalent, if any, with a
short explanation as a footnote.

2 If none, so state.

3 If foreign entity, please indicate the foreign equivalent, if any, with a
short explanation as a footnote.

 

 

 

 

Schedule 4(b)

 

Chief Executive Offices

 

Company Address County State ARC Group Worldwide, Inc.

810 Flightline Blvd

Deland

Volusia Florida 32724 Quadrant Metals Technologies, LLC

810 Flightline Blvd

Deland

Volusia Florida 32724 Advanced Forming Technology Inc

7040 Weld County Rd 20

Longmont

Weld Colorado 80504 Flomet LLC

810 Flightline Blvd

Deland

Volusia Florida 32724 Tekna Seal LLC

5301 East River Rd Suite 109

Minneapolis

Hennepin Minnesota 55421 General Flange & Forge LLC

2381 Philmont Ave Suite 125

Huntingdon Valley

Philadelphia Pennsylvania 19006 ARC Wireless Inc

810 Flightline Blvd

Deland

Volusia Florida 32724 ARC Wireless, LLC

810 Flightline Blvd

Deland

Volusia Florida 32724 3D Material Technologies LLC

810 Flightline Blvd

Deland

Volusia Florida 32724

 

 

 

 

Schedule 5(a)

 

Locations of Equipment and Inventory

 

Company Address County State ARC Group Worldwide, Inc.

810 Flightline Blvd

Deland

Volusia Florida 32724 Quadrant Metals Technologies, LLC

810 Flightline Blvd

Deland

Volusia Florida 32724 Advanced Forming Technology, Inc.

7040 Weld County Rd 20

Longmont

Weld Colorado 80504 Flomet LLC

810 Flightline Blvd

Deland

Volusia Florida 32724 Tekna Seal LLC

5301 East River Rd Suite 109

Minneapolis

Hennepin Minnesota 55421 General Flange & Forge LLC

2381 Philmont Ave Suite 125

Huntingdon Valley

Philadelphia Pennsylvania 19006 ARC Wireless, Inc.

810 Flightline Blvd

Deland

Volusia Florida 32724 ARC Wireless, LLC

810 Flightline Blvd

Deland

Volusia Florida 32724 3D Materials Technologies LLC

810 Flightline Blvd

Deland

Volusia Florida 32724

  

 

 

 

Schedule 5(b) 

 

Additional Locations of Equipment and Inventory

 

Company Address County State Flomet LLC

813B Flightline Blvd

Units 19 & 20

Deland

Volusia Florida 32724

  



 

 

 

Schedule 5(c)

 

Locations of Collateral in Possession of Persons Other Than Companies

 

Company Name of Entity in
Possession of Collateral/Capacity
of such Entity Address/Location of Collateral County State Advanced Forming
Technology, Inc. Black & Decker de Reynosa Avenida De Los Encinos No. 1 Reynosa,
88780 Mexico N/A N/A ARC Wireless, Inc. Shanghai Waigaoqiao International
Logistics Co., Ltd ShangHai Waigaoqiao Bonded logistics park, Shen Ya Road 240
E2/1A China N/A N/A ARC Wireless, Inc. Shanghai Laurels Logistics Co., Ltd. No.
666 TongShun Avenue, Pudong New Area, Shanghai, China   N/A N/A

 

 

 

 

Schedule 6(a)

 

Deposit Accounts

 

OWNER BANK Account Number Payroll Account (Yes/No) Flomet LLC Mainstreet
Community Bank of Florida 1307835 No Flomet LLC Mainstreet Community Bank of
Florida 1324454 No     Flomet LLC Mainstreet Community Bank of Florida 1333240
No Quadrant Metals Technologies LLC TD Bank 425-9920663 No ARC Group Worldwide,
Inc. Mainstreet Community Bank of Florida 1339672 No ARC Group Worldwide, Inc.
Mainstreet Community Bank of Florida 1016312491 (Certificate of Deposit) No

 

 



 

 

 

Schedule 6(b)

 

Securities Accounts and Commodity Accounts

 

OWNER TYPE OF ACCOUNT INTERMEDIARY ACCOUNT NUMBERS ARC Group Worldwide, Inc.
Brokerage Account
(Securities Account) Brean Capital QW9-004005

  



 

 

 

Schedule 7

 

Receivables Due from Governmental Authorities

 

Company Governmental Authority Amount   None      

  

 

 

 

Schedule 8(a)

 

Patents and Patent Licenses

 

UNITED STATES PATENTS:

 

Issued Patents:

 

OWNER   PATENT NUMBER   DESCRIPTION           ARC Group Worldwide, Inc.  
5,829,121   Patented process used to manufacture certain of our flat planar
antennas           ARC Group Worldwide, Inc.   5,995,059   Antennas from coaxial
cable           ARC Group Worldwide, Inc.   D408,415   Conformal antenna for a
satellite dish           ARC Group Worldwide, Inc.   5,793,336   Conformal
antenna assemblies           ARC Group Worldwide, Inc.   5,877,452   Coaxial
cable connector           ARC Group Worldwide, Inc.   6,218,991   Compact planar
inverted F antenna suited for remote wireless metering           ARC Group
Worldwide, Inc.   6,421,014   Compact dual narrow band microstrip antenna
particularly suited for remote wireless metering           ARC Group Worldwide,
Inc.   6,577,276   Low cross-polarization microstrip patch radiator          
ARC Group Worldwide, Inc.   6,768,461   Freedom Antenna®           ARC Group
Worldwide, Inc.   6,788,258   Partially Shared Antenna Aperture           ARC
Group Worldwide, Inc.   6,885,350   Microstrip Fed Log antenna           ARC
Group Worldwide, Inc.   7,064,729   Omni-Dual Band Antenna & System          
ARC Group Worldwide, Inc.   8,014,157   Circuit board mounting system          
ARC Group Worldwide, Inc.   7,950,960   Pressed in cable transition and method  
        ARC Group Worldwide, Inc.   4,914,445   Microstrip Antennas and Multiple
Radiator Array Antennas           ARC Group Worldwide, Inc.   5,363,114   Planar
Serpentine Antennas           ARC Group Worldwide, Inc.   6,421,014   Company
Dual Narrow Band Microstrip Antenna           ARC Group Worldwide, Inc.  
8,362,969   Adjustable Antenna Baffling System           ARC Group Worldwide,
Inc.   5,905,465   Antenna System for Mobile Communication Applications        
  ARC Group Worldwide, Inc.   6,121,929   Antenna System           ARC Group
Worldwide, Inc.   6,239,751   Low Profile Tunable Antenna           ARC Group
Worldwide, Inc.   6,414,636   Radio Frequency Connector for Reducing Passive
Inter-Modulation Effects           Flomet LLC   5,848,350   Nickel-Free
Stainless Steel Alloy Procesible Through Metal Injection Molding Techniques to
Produce Articles Intended For Use In Contact With The Human Body           Tekna
Seal LLC   5,726,854   Voltage Arrestor For Use With Delicate Electronic
Components           Tekna Seal LLC   5,768,083   Method of Suppressing
Electrostatic Energy in Glass-To-Metal Hermetic Seal Devices

 



 

 

 

Applications:

  

OWNER   APPLICATION NUMBER   DESCRIPTION           ARC Group Worldwide, Inc.  
20110138614   Pressed In Cable Transition Method

  

Licenses: None

  

OTHER PATENTS:

Registrations: None.

Applications: None.

Licenses: None.

 



 

 

 

Schedule 8(b)

 

Trademarks and Trademark Licenses

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER   REGISTRATION NUMBER   TRADEMARK           ARC Group Worldwide, Inc.1  
Reg #2919769   OMNIBASE®           ARC Group Worldwide, Inc.   Reg # 2983834  
PARITY®           ARC Group Worldwide, Inc.   Reg #3604882   ARC VLPA®          
ARC Group Worldwide, Inc.   Reg #3542067   FREEDOM BLADE®           ARC Group
Worldwide, Inc.   Reg #4095525   Overlapping arc design in our logo          
Flomet LLC   Reg #2136596   FLOMET LLC®           Flomet LLC   Reg #2242937  
FLOMET           General Flange & Forge   Reg #1298378   GENERAL FLANGE & FORGE
CORPORATION

  

Applications: None

 

Licenses: None

 

 

1 All trademarks listed as property of ARC Group Worldwide, Inc. are recorded
with the USPTO in the name of “ARC Wireless Solutions, Inc.”, the prior name of
ARC Group Worldwide, Inc.

 

 

 

 

Schedule 8(b) (continued)

 

OTHER TRADEMARKS:  

Registrations: None. 

Applications: None. 

Licenses: None.

 

UNREGISTERED TRADEMARKS: 

None

 

 

 

 

Schedule 8(c)

 

Copyrights and Copyright Licenses

 

UNITED STATES COPYRIGHTS

Registrations: None 

Applications: None 

Licenses: None

 

OTHER COPYRIGHTS  

Registrations: None 

Applications: None 

Licenses: None

 



 

 

  

Schedule 9

 

Commercial Tort Claims

 

None.

 

 

 

 